DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (Figs. 1-11, claims 1-7) in the reply filed on 01 July 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner to search the subject matter of all claims presented.  This is not found persuasive because the claims to the different species recite mutually exclusive characteristics of such species and the species are not obvious variants of each other based on the current record. In particular, the field of search for species I includes areas covering disengagement of the latch by deforming a part of the closure, for example B65D50/046 and B65D45/22. The field of search for species II includes areas covering spring catches for a magnetic connector or fastener, for example E05C19/16 and B65D2313/04. The field of search for species III includes areas covering closures with a retractable element, for example B65D50/069. The field of search for species IV includes areas covering disengagement from a tooth or abutment, for example B65D50/045. The field of search for species V includes areas covering rotatable connectors or fasteners, for example E05B17/2053. Each species has different features thus requiring a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). Therefore, a search burden exists. If Applicant does not believe that the species require a different field of search, then Applicant should submit evidence, or identify such evidence now of record, showing the inventions to be obvious variants or clearly admit on the record that this is the case.
The requirement is still deemed proper and is therefore made FINAL.

Response to Amendment
The Amendment filed 01 July 2022 has been entered. Claims 1-12 remain pending in the application and claims 8-12 are withdrawn from consideration.

Drawings
The drawings were received on 14 March 2020.  These drawings are acceptable.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
In line 3 of claim 2, “post to allow the post to slide” should likely be --post to slide--  
In line 2 of claim 6, “head,” should likely be --head; and--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kopylov, US 8,186,728, in view of Hung, US 5,385,257.

	Regarding claim 1, Kopylov US8186728 discloses a container with a safety-latch, the container comprising:
	a lid (11 Fig. 1);
	a base (12 Fig. 1);
	a lip (14 Fig. 2) located on the lid (Fig. 2);
	a base pin (18 Fig. 3) attached to the base (Fig. 2);
	an outer sleeve (17 Fig. 2) rotatably attached to the base pin (Figs. 1-2);
	a U-shaped pin (15 Fig. 1) rotatably attached to the outer sleeve (col. 3 lines 15-17), and configured to removably attach to the lip (col. 3 lines 8-11, 36-37).
	Kopylov does not explicitly disclose a lid and a base rotatably attached to the lid. Hung teaches a container (Fig. 3) comprising a lid (2 Fig. 3) and a base (4 Fig. 3) rotatably attached to the lid (col. 2 lines 23-25). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the safety-latch disclosed by Kopylov is capable of being used with a container comprising a lid and a base rotatably attached to the lid, as taught by Hung.
	Kopylov, in view of Hung, does not explicitly disclose the outer sleeve and U-shaped pin are difficult for a child to manipulate in order to remove the U-shaped pin from the lip. One of ordinary skill in the art would reasonably expect the outer sleeve and U-shaped pin taught by Kopylov, in view of Hung, is capable of being difficult for a young child to manipulate because it requires two steps of first actuating the thumb knob (Kopylov 21 Fig. 1) then actuating the outer sleeve and U-shaped pin in order to remove the U-shaped pin from the lip. 

Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kopylov, US 8,186,728, in view of Hung, US 5,385,257, as applied to claim 1 above and further in view of Derman, US 6,629,335.

	Regarding claim 2, Kopylov, in view of Hung, discloses the container of claim 1, 
	Derman teaches a post (2 Fig. 1) extending from a base (col. 3 lines 48-49:);
	an inner member (1 Fig. 1), the inner member elastically deformable (col. 3 lines 18-20);
	a post hole (illustrated in Figs. 1 and 3) located on the inner member (Fig. 1), the post hole configured to have a diameter to allow the post hole to slide over the post (col. 3 lines 18-20, col. 4 lines 1-2), and
	wherein when a lid is locked onto a base (col. 1 lines 6-8: a panel or door in a closed position corresponds to a lid locked onto a base), the post extends through the post hole (col. 2 lines 35-38).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety catch located within the outer sleeve taught by Kopylov, in view of Hung, to alternatively use the post extending from a base, an inner member, the inner member elastically deformable, a post hole located on the inner member, the post hole configured to have a diameter to allow the post hole to slide over the post, and wherein when a lid is locked onto the base, the post extends through the post hole, as suggested by Derman in order to provide an adjustable catch (Derman col. 2 lines 49-64) that can optionally prevent children from being able to open the latch (Derman col. 2 line 65-col. 3 line 5). One of ordinary skill in the art would understand this modification of the container taught by Kopylov, in view of Hung and Derman, results in a container configured such that when the lid is locked onto the base, the post extends through the post hole.

	Regarding claim 3, Kopylov, in view of Hung and Derman, teaches the container of claim 2, further comprising a cut (Derman 10 Fig. 2) located between the post hole and the bottom of the inner member (Derman Fig. 2), wherein when the inner member is deformed, the cut opens widely to allow the post to slide easily out of the post hole and to allow the post to slide easily into the post hole (Derman col. 3 lines 18-27).

	Regarding claim 5, Kopylov, in view of Hung and Derman, teach the container of claim 3, wherein the inner member further comprises an opening (Derman 32 Fig. 6) that allows the inner member to easily elastically deform (Derman col. 4 lines 15-20: the opening allows the inner member to easily elastically deform by engaging the flange 28 to provide a pivot for the inner member).

	Regarding claim 6, Kopylov, in view of Hung and Derman, teach the container of claim 2, wherein the post comprises:
	a head (Derman 4 Fig. 4); and
	a shaft attached to the head (Derman 20 Fig. 4). However, Kopylov, in view of Hung and Derman does not explicitly teach the shaft diameter is less than the head diameter. It would have been an obvious matter of design choice to make the shaft with a shaft diameter less than the head diameter. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would recognize that this modification does not affect operation of the device. See MPEP 2144.04(IV).

	Regarding claim 7, Kopylov, in view of Hung and Derman, teach the container of claim 6, wherein the head tapers from a first diameter to a second diameter, with the larger diameter abutting the shaft (Derman Fig. 4 annotated below).

    PNG
    media_image1.png
    394
    281
    media_image1.png
    Greyscale



Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim 4.
In regards to claim 4, Kopylov, in view of Hung and Derman, fails to disclose a first cutout on the right side of the outer sleeve, a second cutout on the left side of the outer sleeve, wherein the first and second cutouts allow a user to squeeze the inner member in order to deform the inner member and allow the post hole and cut to open and allow the post to easily slide in and out of the post hole. The examiner can find no motivation to modify the outer sleeve disclosed by Kopylove, as modified by Hung and Derman, to include a first cutout and a second cutout wherein the first and second cutouts allow a user to squeeze the inner member without destroying the intended structure of the device taught by Kopylove, in view of Hung and Derman, and/or without use of impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swanson (US 3936082) discloses a catch with an anti-release latch requiring compound movement to release the catch.
Raffi et al. (US 9938757) discloses a child lock for a lid with an outer sleeve having cutouts for two moveable latches, the latches engaging a post arranged on the base.
Cooke (US 5462318), Lee (US 2004/0187270), Swanson (US 2951722), Roth et al. (US 2014/0208710), Plunkett (US 484235), and Evans (US 6840551) disclose a safety latch comprising a lip, a base pin, an outer sleeve, a U-shaped pin that attaches to the lip, and a latch to retain the outer sleeve on the base.
Wittemer (US 3703975) discloses a container with a child lock that is squeezed to release the cap from radial projections on the base.
Schenk (US 4307906) discloses a safety catch with a post extending from the base that has a spring element to engage with the lever and hold the lever against the base.
Stull et al. (US 2004/0007595) discloses a child lock for a container that is squeezed to release the cap from a flexible pin or lip.
Bisbing (US 4705308) discloses a latch with a base having a post, a flexible inner member with an opening the post goes through, and an outer member that the post engages with to retain the lever on the base.
Wightman et al. (US 4917421) discloses a latch with an inner member with an opening that aligns with an opening on the base to accommodate a lock.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675